— Appeal from a decision of the Workers’ Compensation Board, filed December 29, 1982, as amended by a decision filed April 11, 1983, which excused claimant’s failure to give timely notice of accident. The board has found that claimant injured her right ankle on October 16, 1979 when she stepped into a hole in the company parking lot, but that she did not give notice to her employer until November 26, 1979 after she had received medical treatment for the first time. Failure to comply with the 30-day written notice of accident requirement (Workers’ Compensation Law, § 18) was excused on the ground that she notified her employer as soon as she had knowledge of the nature and extent of her injury, requesting that a written report thereof be filed. As a further excuse, the board found that the employer had actual notice and knowledge of claimant’s injury, since she continued to perform her duties in spite of an obvious disability. Thus, the board determined that there was a lack of any prejudice to the employer (see Matter of McEnaney v Memorial Hosp., 80 AD2d 689, mot for lv to app den 53 NY2d 606; Matter of Teague v Rockville Reconditioning Center, 61 AD2d 874). Since the board accepted the course of events as testified to by claimant, we find substantial evidence to support its decision (Matter of Celli v New York Tel. Co., 61 AD2d 1063). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Mikoll and Levine, JJ., concur.